[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-13790                DECEMBER 23, 2008
                        ________________________           THOMAS K. KAHN
                                                               CLERK
                     D.C. Docket No. 05-00433-CV-F-E

ANTHONY BURDEN,



                                                           Petitioner-Appellant,

                                   versus

RICHARD F. ALLEN, Director, Alabama Dept. of
Corrections,
TROY KING, The Attorney General of the State of
Alabama,
JAMES DELOACH, Warden,


                                                        Respondents-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                             (December 23, 2008)
Before BARKETT and WILSON, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:

       Alabama prisoner Anthony Burden appeals the district court’s denial of his

28 U.S.C. § 2254 habeas petition for procedural default. On direct appeal of his

state-court conviction and sentence, Burden asserted that a juror’s failure to

disclose a personal relationship with the victim’s family deprived him of his state

and federal constitutional right to a fair trial. The Alabama intermediate appellate

court affirmed, and the Alabama Supreme Court summarily denied Burden’s

petition for a writ of certiorari.

       Burden then filed his federal habeas petition, which the district court denied,

finding that he failed to fully exhaust his claim in the Alabama courts. Although

Burden presented a federal claim to the intermediate appellate court, the district

court found that Burden failed to raise a federal claim in his certiorari petition to

the Alabama Supreme Court. Burden disagrees, arguing that (1) his juror

misconduct claim referenced federal law, and (2) his claim plainly impacts his

fundamental Fifth Amendment right to a fair trial.

       We review de novo the denial of a habeas corpus petition. McNair v.

Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005) (citation omitted). We review the

district court’s factual findings for clear error but mixed questions of law and fact

       *
          Honorable Richard W. Goldberg, United States Court of International Trade Judge,
sitting by designation.
de novo. Id.

      The requirement that a federal habeas corpus petitioner exhaust available

state court remedies as a prerequisite to federal review is satisfied if the petitioner

“fairly presents” his claim in each appropriate state court, alerting that court to the

federal nature of the claim. 28 U.S.C. § 2254(b)(1); Picard v. Connor, 404 U.S.

270, 275-76 (1971). A petitioner must “do more than scatter some makeshift

needles in the haystack of the state court record”; a reasonable reader should be

able to understand the factual and legal bases for the claim. McNair, 416 F.3d at

1302-03 (quotations and citations omitted). A petitioner may raise a federal claim

in state court “by citing in conjunction with the claim the federal source of law on

which he relies or a case deciding such claim on federal grounds, or by simply

labeling the claim ‘federal.’” Baldwin v. Reese, 541 U.S. 27, 32 (2004).

      We agree that no federal claim exists within the four corners of Burden’s

petition for certiorari to the Alabama Supreme Court. Burden was required to cite

specific federal constitutional or statutory provisions in his petition (or in his

submissions in support thereof), and the high court was not required to look

outside Burden’s petition, such as to a lower court opinion or brief, to find the

presence of a federal claim. Id. at 31. Having thoroughly reviewed the record, we

conclude that nothing in Burden’s petition or brief was sufficient to alert the



                                            3
Alabama Supreme Court to the federal nature of Burden’s claim. Any passing

reference to federal law was merely a “needle in a haystack.”

      AFFIRMED.




                                         4